Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/20/2021 have been fully considered and are moot in view of the new grounds of rejection presented herein.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150280818 to Walma in view of US 20190273954 to Evans.


Regarding claim 10, Walma teaches a method for permitting group participation in cheering at a shared event using portable devices (¶ 68, method for group participation in cheering at event using portable devices), wherein each member of the group is provided with a device, the method comprising:

monitoring each member's activity; and determining an indication of the support (¶ 68, each members device is used to monitor the activity of the participant including cheering to determine support and involvement).  

Walma fails to teach but Evans teaches:
inviting, using the device, the group to cheer or otherwise support a participant in the event (¶ 13, 50, invitation to cheer is provided via electronic device based on a significant event in a live sporting event such as a “big play” etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Evans. The motivation to do so is that the teachings of Evans would have been advantageous in terms of eliciting audience engagement (Evans, ¶ 13).

Regarding claim 11,
Walma teaches: 

wherein the group are located in the same stadium, theatre or other location (¶ 12, stadium venue).  


Regarding claim 12,
Walma teaches: 	

wherein the group are located in different locations but viewing or participating in the same event (fig. 7, participants at different locations view game event).  


Regarding claim 13,
Walma teaches: 

wherein the level of activity is related to one or more of the user indicating participation, movement of the device, movement of the device in a specific way, rate or extent of movement of the device, or another action performed with or using the device (¶ 68, activity level related to user participation).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445